Case 2:19-cv-10045-DSF-JPR Document 52 Filed 04/12/21 Page 1 of 3 Page ID #:396




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     MICHAEL ELDRIDGE,                  CV 19-10045 DSF (JPRx)
         Plaintiff,
                                        Order to Show Cause Why
                     v.                 Court Should Not Deny Motion
                                        to Withdraw as Counsel
     GOOD SAMARITAN HOSPITAL,
     etc., et al.
            Defendants.



          On March 24, 2021, this Court conditionally granted the
    motion of Plaintiff’s counsel to withdraw as counsel, dkt. 50,
    effective on the date that moving counsel filed and served B on the
    client and all attorneys of record B a declaration (in the form
    specified in 28 U.S.C. ' 1746) that:

        (1) Sets forth the client=s current address and telephone
    number, recently verified as accurate by the withdrawing counsel;

          (2) Informs the client and all attorneys of record that the
    stated address will be the address to which all future documents
    will be served or sent until changed by appropriate notice or
    substitution of attorney;

          (3) Informs the client of all future dates now set in this
    action, including, but not limited to, pre-trial conference related
Case 2:19-cv-10045-DSF-JPR Document 52 Filed 04/12/21 Page 2 of 3 Page ID #:397




    dates, discovery cut-off dates, the motion cut-off date, and dates
    relating to any pending discovery obligations;

          (4) Informs the client that any individual appearing pro se
    will be required to comply with this Court=s standing orders, this
    District=s Local Rules, the Federal Rules of Civil Procedure and all
    other Federal Rules;

          (5) Informs the client when and where the client may obtain
    the client=s case file, if it is not already in the client=s possession;

          (6) Informs the client of the following:

          Although Plaintiff is proceeding pro se, i.e., without legal
          representation, he nonetheless is required to comply with
          Court orders, the Local Rules, and the Federal Rules of Civil
          Procedure. See C.D. Cal. L.R. 83-2.2.3. The Local Rules are
          available on the Court’s website,
          http://www.cacd.uscourts.gov/court-procedures/ local-rules.
          The Court cannot provide legal advice to any party,
          including pro se litigants, i.e., parties who are not
          represented by a lawyer. There is a free “Pro Se Clinic” that
          can provide information and guidance about many aspects of
          civil litigation in this Court.

          Pro se litigants often face special challenges in federal court.
          Public Counsel runs a free Federal Pro Se Clinic where pro
          se litigants can get information and guidance. The Clinic is
          located at the Roybal Federal Building and Courthouse, 255
          East Temple Street, Los Angeles, CA 90012 (note that the
          clinic may not be open for in-person appointments during the
          pandemic). Pro se litigants must call or submit an on-line
          application to request services as follows: on-line
          applications can be submitted at




                                        2
Case 2:19-cv-10045-DSF-JPR Document 52 Filed 04/12/21 Page 3 of 3 Page ID #:398




          http://prose.cacd.uscourts.gov/los-angeles, or call (213) 385-
          2977, ext. 270.

          Pro se litigants may submit documents for filing through the
          Court’s Electronic Document Submission System (EDSS)
          instead of mailing or bringing documents to the Clerk’s
          Office. Only internet access and an e-mail address are
          required. Documents are submitted in PDF format through
          an online portal on the Court’s website. To access EDSS and
          for additional information, visit the Court’s website at
          https://apps.cacd.uscourts.gov/edss.

          Attorneys may not use EDSS to submit documents on behalf
          of their clients. Attorneys are required by the local rules to
          file documents electronically using the Court’s CM/ECF
          System.

         Counsel was also required to provide a proof of service of
    that Order and the required declaration. The Court further
    ordered that failure to comply with the above requirements by
    March 31, 2021 would result in the denial of the motion.

         Counsel has not complied with the Court’s requirements.
    Therefore, counsel is ordered to show cause in writing no later
    than April 19, 2021 why this Court should not deny the motion.
    Compliance with the Court’s March 24, 2021 Order by April 19,
    2021 will be a sufficient response to this Order to Show Cause.

       IT IS SO ORDERED.



     Date: April 12, 2021                 ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      3
